Case 17-24454-GLT      Doc 248    Filed 06/14/19 Entered 06/14/19 15:40:59   Desc Main
                                 Document     Page 1 of 38



                        UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF PENNSYLVANIA

     In re:                                         Chapter 11

     APPALACHIAN LIGHTING SYSTEMS, INC.,            Case No. 17-24454-GLT

                   Debtor.

                                                /

                DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION

                                   DATED JUNE 14, 2019


 HAHN LOESER & PARKS LLP
 Daniel A. DeMarco (Ohio Bar No. 0038920)
 Admitted Pro Hac Vice
 Christopher B. Wick (Ohio Bar No. 0073126)
 Admitted Pro Hac Vice
 HAHN LOESER & PARKS LLP
 200 Public Square, Suite 2800
 Cleveland, Ohio 44114
 Telephone: (216) 621-0150
 Facsimile: (216) 241-2824
 E-Mail:     dademarco@hahnlaw.com
             cwick@hahnlaw.com
 and

 Kirk B. Burkley (PA ID No. 89511)
 BERNSTEIN BURKLEY, P.C.
 707 Grant Street, Suite 2200 Gulf Tower
 Pittsburgh, PA 15219-1900
 Telephone: (412) 456-8108
 Facsimile: (412) 456-8135
 Email:      kburkley@bernsteinlaw.com
 Co-counsel for Debtor




 10965766.3
Case 17-24454-GLT   Doc 248    Filed 06/14/19 Entered 06/14/19 15:40:59   Desc Main
                              Document     Page 2 of 38



 PURSUANT TO SECTION 1125 OF TITLE 11 OF THE UNITED STATES CODE,
 NOTHING CONTAINED IN THIS PLAN SHOULD BE CONSTRUED AS
 CONSTITUTING A SOLICITATION OF ACCEPTANCES OF THIS PLAN UNTIL THE
 DEBTOR’S DISCLOSURE STATEMENT (AS DEFINED HEREIN) HAS BEEN
 APPROVED BY THE BANKRUPTCY COURT.           NO SUCH DISCLOSURE
 STATEMENT HAS BEEN APPROVED YET BY THE BANKRUPTCY COURT. THE
 DEBTOR RESERVES THE RIGHT TO AMEND THE PLAN AND DISCLOSURE
 STATEMENT FROM TIME TO TIME.          AS TO CONTESTED MATTERS,
 ADVERSARY PROCEEDINGS, AND OTHER ACTIONS OR THREATENED
 ACTIONS, NEITHER THIS PLAN NOR THE DISCLOSURE STATEMENT SHALL BE
 CONSTRUED AS AN ADMISSION AND INSTEAD SHALL BE TREATED AS
 STATEMENTS MADE IN SETTLEMENT NEGOTIATIONS.




 10965766.3
Case 17-24454-GLT        Doc 248    Filed 06/14/19 Entered 06/14/19 15:40:59            Desc Main
                                   Document     Page 3 of 38


                                       INTRODUCTION

                Appalachian Lighting Systems, Inc. a/k/a ALLED (“Debtor”) respectfully
 proposes the following chapter 11 plan of reorganization. Capitalized terms used in the Plan and
 not otherwise defined shall have the meanings ascribed to such terms in section 1.1 of Article I
 hereof.

                                          ARTICLE I.
                                         DEFINITIONS

         1.1    Definitions

                 Unless the context requires otherwise, the following terms shall have the
 following meanings whether presented in the Plan or the Disclosure Statement with initial capital
 letters or otherwise. As used herein:

                “Accrued Professional Compensation” means, at any given moment, all accrued,
 contingent and/or unpaid fees for legal, financial advisory, accounting and other services and
 obligations for reimbursement of expenses rendered or incurred before the Effective Date that
 are awardable and allowable under Bankruptcy Code sections 328, 330(a) or 331 by any retained
 Professional in the Chapter 11 Case, or that are awardable and allowable under section 503 of the
 Bankruptcy Code, that the Bankruptcy Court has not denied by a Final Order, all (a) to the extent
 that any such fees and expenses have not been previously paid and (b) after applying any retainer
 provided to such Professional and not yet applied. To the extent that the Bankruptcy Court or
 any higher court denies or reduces by a Final Order any amount of a Professional’s fees or
 expenses, then those reduced or denied amounts shall no longer constitute Accrued Professional
 Compensation.

                “Administrative Claim” means a Claim for: (a) any cost or expense of
 administration (including, without limitation, the Professional Fee Claims) of the Chapter 11
 Case asserted or arising under sections 503, 507(a)(1), 507(b) or 1114(e)(2) of the Bankruptcy
 Code including, but not limited to (i) any actual and necessary post Petition Date cost or expense
 of preserving Debtor’s Estate or operating the business of Debtor, (ii) any post Petition Date
 cost, indebtedness or contractual obligation duly and validly incurred or assumed by Debtor in
 the ordinary course of their respective businesses, (iii) compensation or reimbursement of
 expenses of Professionals to the extent Allowed by the Bankruptcy Court under sections 330(a)
 or 331 of the Bankruptcy Code, and (iv) all Allowed Claims that are entitled to be treated as
 Administrative Claims pursuant to a Final Order of the Bankruptcy Court under section 546 of
 the Bankruptcy Code; or (b) any fees or charges assessed against the Debtor’s Estate under
 section 1930 of title 28 of the United States Code.

                “Administrative Claims Bar Date” means the bar date for Administrative Claims
 as such term is defined herein.

                “Affiliate” shall have the meaning set forth in section 101(2) of the Bankruptcy
 Code.



                                                 3
 10965766.3
Case 17-24454-GLT        Doc 248    Filed 06/14/19 Entered 06/14/19 15:40:59            Desc Main
                                   Document     Page 4 of 38


                “Allowed” means, with reference to any Claim, (a) any Claim against Debtor that
 has been listed by Debtor in the Schedules, as such Schedules may have been amended by
 Debtor from time to time in accordance with Bankruptcy Rule 1009, as liquidated in amount and
 not Disputed or contingent, and with respect to which no contrary Proof of Claim has been Filed,
 (b) any Claim specifically allowed under the Plan, (c) any Claim the amount or existence of
 which has been determined or allowed by a Final Order, or (d) any Claim as to which a Proof of
 Claim has been timely Filed before the Bar Date, provided that at the time of the Effective Date
 Debtor has not identified such Claim as being objectionable in part or in whole and no Objection
 to the allowance thereof has been Filed by the Claims Objection Deadline; provided, however,
 that the term Allowed, with reference to any Claim, shall not include (x) any unliquidated Claim
 or (y) interest or attorneys’ fees on or related to any Claim that accrues from and after the
 Petition Date unless otherwise expressly provided for in the Plan.

                “Allowed Claim” means a Claim that is Allowed.

               “Assumed Executory Contract and Unexpired Lease List” means the list (as may
 be amended) of Executory Contracts and Unexpired Leases that will be assumed by Reorganized
 Debtor pursuant to the provisions of section 365 of the Bankruptcy Code and Article VI hereof
 determined by Debtor.

                 “Avoidance Actions” means any and all Causes of Action which a trustee, debtor
 in possession, Estate or other appropriate party in interest may assert under sections 502, 510,
 541, 542, 543, 544, 545, 547, 548, 549, 550, 551, or 553 of the Bankruptcy Code (other than
 those which are released or dismissed as part of and pursuant to the Plan) or under other similar
 or related state or federal statutes or common law, including fraudulent conveyance laws.

                “Ballot” means the forms of ballot accompanying the Disclosure Statement upon
 which Holders of Impaired Claims entitled to vote on the Plan shall, among other things, indicate
 their acceptance or rejection of the Plan in accordance with the instructions regarding voting.

                 “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§101 et
 seq., as in effect on the Petition Date, together with all amendments and modifications thereto
 that subsequently may be made applicable to the Chapter 11 Case.

                 “Bankruptcy Court” means the United States Bankruptcy Court for the Western
 District of Pennsylvania or, if such court ceases to exercise jurisdiction over these proceedings,
 the court or adjunct thereof that exercises jurisdiction over the Chapter 11 Case.

                “Bankruptcy Rules” means: (a) the Federal Rules of Bankruptcy Procedure and
 the Official Bankruptcy Forms, as amended and promulgated under section 2075 of title 28 of
 the United States Code; (b) the Federal Rules of Civil Procedure, as amended and promulgated
 under section 2072 of title 28 of the United States Code; (c) any local rules applicable to the
 Bankruptcy Court; and (d) any standing orders governing practice and procedure issued by the
 Bankruptcy Court, each as in effect on the Petition Date, together with all amendments and
 modifications thereto that were subsequently made applicable to the Chapter 11 Case or
 proceedings therein, as the case may be.



                                                 4
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59              Desc Main
                                    Document     Page 5 of 38


               “Bar Date” means the applicable bar date by which a Proof of Claim must be, or
 must have been, Filed, as established by an order of the Bankruptcy Court.

                “Bridgeway” means Bridgeway Capital, Inc.

               “Business Day” means any day which is not a Saturday, a Sunday, a “legal
 holiday” as defined in Bankruptcy Rule 9006(a), or a day on which banking institutions in the
 Commonwealth of Pennsylvania are authorized or obligated by law, executive order or
 governmental decree to be closed.

               “Cash” means money, currency and coins, negotiable checks, balances in bank
 accounts and other lawful currency of the United States of America and its equivalents.

                “Causes of Action” means any and all actions, Claims, rights, defenses, third-
 party claims, damages, executions, demands, crossclaims, counterclaims, suits, choices in action,
 controversies, agreements, promises, rights to legal remedies, rights to equitable remedies,
 including equitable subordination, rights to payment and claims whatsoever, whether known,
 unknown, reduced to judgment, not reduced to judgment, liquidated, unliquidated, fixed,
 contingent, matured, unmatured, Disputed, undisputed, secured or unsecured and whether
 asserted or assertable directly, indirectly or derivatively, at law, in equity or otherwise, accruing
 to Debtor, including, but not limited to, the Avoidance Actions.

               “Chapter 11 Case” means the case under chapter 11 of the Bankruptcy Code, Case
 No. 17-24454, commenced by the Debtor in the Bankruptcy Court on the Petition Date.

                “Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy
 Code.

                “Claims Objection Deadline” means the latest of: (a) 30 days after the Effective
 Date; (b) 60 days after the date on which any Claim is Filed; or (c) such other date as may be
 fixed by the Bankruptcy Court, whether fixed before or after the date specified in clauses (a) and
 (b) above.

                  “Class” means each class, subclass or category of Claims or Interests as classified
 in Article II of the Plan.

                “Confirmation” means the entry of the Bankruptcy Court of the Confirmation
 Order.

                “Confirmation Date” means the date on which the Clerk of the Bankruptcy Court
 enters the Confirmation Order on the docket of the Bankruptcy Court with respect to the Chapter
 11 Case within the meaning of Bankruptcy Rules 5003 and 9021.

                “Confirmation Hearing” means the hearing held before the Bankruptcy Court to
 consider confirmation of the Plan pursuant to sections 1128 and 1129 of the Bankruptcy Code.




                                                  5
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59             Desc Main
                                    Document     Page 6 of 38


                “Confirmation Order” means the order entered by the Bankruptcy Court
 confirming the Plan pursuant to section 1129 of the Bankruptcy Code, in form and substance
 acceptable to the Debtor.

                 “Cooperating Estate Professionals” means (i) Robert O. Lampl a/k/a Lampl Law
 Office, and (ii) Hahn Loeser & Parks LLP.

                “Creditor” means any Person that is the Holder of any Claim against Debtor.

                “Day(s)” means, unless expressly otherwise provided, calendar day(s).

                “Debtor” means Appalachian Lighting Systems, Inc. a/k/a ALLED.

                “Disallowed Claim” means a Claim, or any portion thereof, that is Disallowed.

                “Disclosure Statement” means Debtor’s Disclosure Statement with Respect to the
 Debtor’s Chapter 11 Plan of Reorganization Dated June 14, 2019, as supplemented, including all
 exhibits, appendices, schedules and annexes, if any, attached thereto, as submitted by Debtor, as
 the same may be altered, amended, supplemented or modified from time to time, and which was
 prepared and distributed in accordance with sections 1125 and 1126(b) of the Bankruptcy Code
 and Bankruptcy Rule 3018.

                “Disputed” means any Claim or Interest that has been neither Allowed nor
 Disallowed.

                “Disputed Claim” means a Claim, or any portion thereof, that is Disputed. For
 purposes of the Plan, a Claim that has been neither Allowed nor Disallowed shall be considered a
 Disputed Claim.

                 “Effective Date” means the first Business Day following the date on which all
 conditions to consummation set forth in Article IX of the Plan have been satisfied or waived (if
 capable of being duly and expressly waived), provided that no stay of the Confirmation Order is
 then in effect.

                “Entity” means any individual, corporation, limited or general partnership, joint
 venture, association, joint stock company, limited liability company, estate, trustee, United States
 Trustee, unincorporated organization, government, governmental unit (as defined in the
 Bankruptcy Code), agency or political subdivision thereof.

               “Equity Investment” means the $100,000.00 investment provided by the Equity
 Sponsor in consideration for 100% of the equity of the Reorganized Debtor.

               “Equity Sponsor” means JP Investor LLC, a Pennsylvania limited liability
 company that shall provide a $100,000.00 investment in consideration for 100% of the equity of
 the Reorganized Debtor.

               “Estate” means the estate created in the Chapter 11 Case pursuant to section 541
 of the Bankruptcy Code upon commencement of the Chapter 11 Case.

                                                  6
 10965766.3
Case 17-24454-GLT        Doc 248    Filed 06/14/19 Entered 06/14/19 15:40:59             Desc Main
                                   Document     Page 7 of 38


               “Executory Contracts” means contracts to which Debtor is a party that are subject
 to assumption or rejection under section 365 of the Bankruptcy Code.

                 “Exit Facility” means a senior secured credit facility with terms and conditions
 substantially similar to those in the Exit Facility Term Sheet as modified as proposed in
 Section 4.1 of this Plan.

                “Exit Facility Agreement” means a credit agreement, if any, dated on or after the
 Effective Date, by and among Reorganized Debtor and the Exit Lender with respect to the Exit
 Facility, as the same may be subsequently amended, restated, amended and restated,
 supplemented or otherwise modified from time to time, together with all instruments and
 agreements related thereto, with terms and conditions substantially similar to those in the Exit
 Facility Term Sheet.

                “Exit Facility Documents” means the Exit Facility Agreement and all other
 related agreements, documents or instruments to be executed or delivered in connection
 therewith, with terms and conditions substantially similar to those in the Exit Facility Term
 Sheet.

                “Exit Facility Term Sheet” means the non-binding term sheet from the Exit
 Lender dated on or about June 13, 2019, providing for a senior secured credit facility of up to an
 aggregate principal amount of $250,000.00, a true copy of which is attached as Exhibit 4.1.

                “Exit Lender” means JP Lender LLC, a Pennsylvania limited liability company
 that is a party to a non-binding term sheet in respect of a loan to Reorganized Debtor on the
 Effective Date in an aggregate amount not to exceed $250,000.00 or such lesser amount as may
 be determined by Reorganized Debtor in accordance with the Exit Facility Documents.

               “File, Filed or Filing” means file, filed or filing with the Bankruptcy Court in the
 Chapter 11 Case.

               “Final Decree” means the final decree entered by the Bankruptcy Court after the
 Effective Date and pursuant to section 350(a) of the Bankruptcy Code and Bankruptcy Rule
 3022.

                 “Final Order” means an order or judgment of the Bankruptcy Court, or other court
 of competent jurisdiction, as entered on the docket of such court, the operation or effect of which
 has not been stayed, reversed, vacated, modified or amended, and as to which order or judgment
 (or any revision, modification, or amendment thereof) of the time to appeal, petition for
 certiorari, or seek review or rehearing has expired and as to which no appeal, petition for
 certiorari, or petition for review or rehearing was filed or, if filed, remains pending; provided
 however, that the possibility that a motion may be filed pursuant to Rules 9023 or 9024 of the
 Bankruptcy Rules or Rules 59 or 60(b) of the Federal Rules of Civil Procedure shall not mean
 that an order or judgment is not a Final Order.

            “General Unsecured Claims” means all Claims, including Rejection Claims, that
 are not Administrative Claims, Priority Tax Claims, Miscellaneous Secured Claims,


                                                  7
 10965766.3
Case 17-24454-GLT         Doc 248    Filed 06/14/19 Entered 06/14/19 15:40:59               Desc Main
                                    Document     Page 8 of 38


 Miscellaneous Priority Claims, Prepetition Senior Secured Claims, Prepetition Senior Deficiency
 Claims, or Insider Claims.

              “Holdback Amount” means, with respect to Accrued Professional Compensation,
 amounts held back pursuant to an order or orders of the Bankruptcy Court in the Chapter 11
 Case.

                “Holdback Amount Reserve” means, with respect to Accrued Professional
 Compensation, a reserve established by Reorganized Debtor on the Effective Date for the benefit
 of Professionals, and to be held in trust for the Professionals, for the payment of the Holdback
 Amount.

                 “Holder” means an Entity holding a beneficial interest in a Claim or Interest and,
 when used in conjunction with a Class or type of Claim or Interest, means a holder of a
 beneficial interest in a Claim or Interest in such Class or of such type.

                  “Impaired” means, when used with reference to a Claim or Interest, a Claim or
 Interest that is impaired within the meaning of section 1124 of the Bankruptcy Code.

                “Impaired Claim” means a Claim which is Impaired.

                “Initial Distribution Date” means a date on a Business Day thirty (30) days after
 the Effective Date.

                “Innovation Works” means Innovation Works, Inc.

                “Insider” shall have the meaning set forth in section 101(31) of the Bankruptcy
 Code.

              “Insider Claims” means any Claim of an Insider against Debtor, other than any
 Claim of an Insider that is a Claim for indemnification under the Debtor’s organizational
 documents, employment agreements, internal policies or otherwise.

                 “Interests” means any and all equity interests, ownership interests or shares in
 Debtor issued by Debtor prior to the Petition Date (including, without limitation, all capital
 stock, stock certificates, common stock, preferred stock, rights, options, warrants, convertible or
 exchangeable securities, investment securities, subscriptions or other agreements and contractual
 rights to acquire or obtain such an interest or share in Debtor, stock appreciation rights,
 conversion rights, repurchase rights, redemption rights, dividend rights, preemptive rights and
 liquidation preferences, puts, calls or commitments of any character whatsoever relating to any
 such equity, ownership interests or shares of capital stock of Debtor or obligating Debtor to
 issue, transfer or sell any shares of capital stock) whether or not certificated, transferable, voting
 or denominated “stock” or a similar security, and any Claim or Cause of Action related to or
 arising from any of the foregoing.

                 “IP Monetization” means the third-party funded patent monetization program to
 be administered by Reorganized Debtor on and after the Effective Date as described in Section
 4.6 of the Plan.

                                                   8
 10965766.3
Case 17-24454-GLT         Doc 248    Filed 06/14/19 Entered 06/14/19 15:40:59               Desc Main
                                    Document     Page 9 of 38


               “K-I Parties” means collectively Alphonse Iagnemma, Jr., William a/k/a Bill
 Kreuer, LED’s Are Magic, Inc., and any affiliate of any of them, including without limitation
 Carolina Country Roads, Con Yeager Spice Company and Stonewood, LLC.

                “Liens” means, with respect to any asset or Property (or the rents, revenues,
 income, profits or proceeds therefrom), and in each case, whether the same is consensual or
 nonconsensual or arises by contract, operation of law, legal process or otherwise: (a) any and all
 mortgages, liens, pledges, attachments, charges, leases, evidencing a capitalizable lease
 obligation, conditional sale or other title retention agreement, or other security interest or
 encumbrance or other legally cognizable security devices of any kind in respect of any asset or
 Property, or upon the rights, revenues, income, profits or proceeds therefrom; or (b) any
 arrangement, express or implied, under which any Property is transferred, sequestered or
 otherwise identified for the purpose of subjecting or making available the same for the payment
 of debt or performance of any other obligation in priority to the payment of general unsecured
 Creditors.

                “Miscellaneous Priority Claims” means any Claim against Debtor entitled to
 priority pursuant to section 507(a) of the Bankruptcy Code, other than a Priority Tax Claim or an
 Administrative Claim.

                “Nissan” means Nissan Motor Acceptance Corporation.

                “Objection” means any objection, application, motion, complaint or any other
 legal proceeding seeking, in whole or in part, to Disallow, determine, liquidate, classify,
 reclassify or establish the priority, expunge, subordinate or estimate any Claim (including the
 resolution of any request for payment of any Administrative Claim) or Interest other than a
 Claim or an Interest that is Allowed.

                 “Person” means and includes a natural person, individual, partnership, corporation
 (as defined in section 101(a) of the Bankruptcy Code), or organization including, without
 limitation, corporations, limited partnerships, limited liability companies, general partnerships,
 joint ventures, joint stock companies, trusts, land trusts, business trusts, unincorporated
 organizations or associations, or other organizations, irrespective of whether they are legal
 entities, governmental bodies (or any agency, instrumentality or political subdivision thereof), or
 any other form of legal entities; provided, however, “Person” does not include governmental
 units, except that a governmental unit that (a) acquires an asset from a Person (i) as a result of the
 operation of a loan guarantee agreement or (ii) as receiver or liquidating agent of a Person; or (b)
 is a guarantor of a pension benefit payable by or on behalf of Debtor.

                  “Petition Date” means November 3, 2017, the date on which Debtor Filed its
 petition for relief commencing the Chapter 11 Case.

               “Plan” means this Debtor’s Chapter 11 Plan of Reorganization dated June [14],
 2019, including all exhibits, appendices, schedules and annexes, if any, attached hereto, as
 submitted by the Plan Proponent, as such Plan may be altered, amended, supplemented or
 modified from time to time in accordance with the provisions of the Bankruptcy Code, the



                                                   9
 10965766.3
Case 17-24454-GLT       Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59           Desc Main
                                  Document      Page 10 of 38


 Bankruptcy Rules, the Confirmation Order and the terms and conditions of Section 12.04 of the
 Plan.

               “Plan Loan Documents” means the loan documents evidencing the Exit Lender’s
 agreements with the Reorganized Debtor.

                “Plan Documents” means, collectively, the Disclosure Statement, the Plan, any
 Plan Supplement, the Confirmation Order, any exhibit to the Plan or any other Plan document
 (including any provision that purports to be preemptory or supervening).

               “Plan Proponent” means Debtor.

              “Plan Supplement” means any supplement to this Plan to be Filed with the
 Bankruptcy Court prior to the Confirmation Hearing.

                “Priority Tax Claim” means any and all Claims accorded priority in payment
 pursuant to section 507(a)(8) of the Bankruptcy Code, including the Real Property Tax Claims.

                 “Pro Rata Share” means, with respect to any Claim, a proportionate share, so that
 the ratio of the consideration distributed on account of an Allowed Claim in a Class to the
 consideration distributed on account of all Allowed Claims in that Class is the same as the ratio
 such Claim bears to the total amount of all Allowed Claims in that Class (plus Disputed Claims
 in that Class until Disallowed).

                “Professional Fee Claim” means an Allowed Claim for compensation and/or
 reimbursement of expenses pursuant to sections 327, 328, 330, 331 or 503(b) of the Bankruptcy
 Code relating to services incurred on and after the Petition Date and prior to and including the
 Effective Date in connection with an application by the Professionals in the Chapter 11 Case
 made to and approved by the Bankruptcy Court.

                “Professionals” means any professional employed in the Chapter 11 Case
 pursuant to section 327 of the Bankruptcy Code or any Professional entitled to compensation
 pursuant to sections 327, 328, 330, 331, 503(b)(2) or (4) of the Bankruptcy Code.

               “Proof of Claim” means a proof of Claim Filed against Debtor in the Chapter 11
 Case.

                 “Property” means all assets or property of Debtor’s Estate of any nature
 whatsoever, real or personal, tangible or intangible, including contract rights, accounts and
 Causes of Action, previously or now owned by Debtor, or acquired by Debtor’s Estate, as
 defined in section 541 of the Bankruptcy Code.

                “Rejection Claims” means claims of any non-Debtor counterparty to any
 unexpired lease of nonresidential real property or any executory contract arising on account of
 the rejection of such lease or contract during the administration of the Chapter 11 Case under
 section 365 of the Bankruptcy Code or pursuant to the Plan.



                                                10
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59              Desc Main
                                   Document      Page 11 of 38


                “Reorganized Debtor” means Debtor, or any successor thereto by merger,
 consolidation, or otherwise, on and after the Effective Date of this Plan.

                 “Tax” means any tax, charge, fee, levy, impost or other assessment by any
 federal, state, local or foreign governmental authority, including, without limitation, income,
 excise, property, sales, transfer, employment, payroll, franchise, profits, license, use, ad valorem,
 estimated, severance, stamp, occupation and withholding tax, together with any interest,
 penalties, fines or additions attributable to, imposed on, or collected by any such federal, state,
 local or foreign governmental authority.

                “Unclaimed Property” means any distribution of Cash or any other Property made
 to the Holder of an Allowed Claim pursuant to the Plan that is returned to Debtor as
 undeliverable and no appropriate forwarding address is received prior to the date on which the
 Final Decree is entered in the Chapter 11 Case, in the case of a distribution made in the form of a
 check, is not negotiated and no request for reissuance is made as provided for in Section 5.8 of
 the Plan.

                “Unimpaired” means any Claim that is not Impaired within the meaning of
 section 1124 of the Bankruptcy Code.

               “Unsecured Claims Fund” means Forty Thousand Dollars ($40,000.00) set aside
 from the Equity Investment for the benefit of the holders of Allowed Class 6 Claims.

                 “United States Trustee” means the United States Trustee appointed under section
 581(a)(3) of title 28 of the United States Code to serve in the Western District of Pennsylvania.

                “Voting Deadline” means ____________________________, 2019 at 4:00 p.m.
 (prevailing Eastern time).

         1.2    Rules of Interpretation

                 All references to “the Plan” herein shall be construed, where applicable, to
 include references to this document and all its exhibits, appendices, schedules and annexes, if
 any (and any amendments thereto made in accordance with the Bankruptcy Code). Whenever
 from the context it appears appropriate, each term stated in either the singular or the plural shall
 include the singular and the plural, and pronouns stated in the masculine, feminine or neuter
 gender shall include the masculine, feminine and the neuter. The words “herein,” “hereof,”
 “hereto,” “hereunder,” and other words of similar import refer to the Plan as a whole and not to
 any particular paragraph, subparagraph, or clause contained in the Plan. The words “includes”
 and “including” are not limiting and mean that the things specifically identified are set forth for
 purposes of illustration, clarity or specificity and do not in any respect qualify, characterize or
 limit the generality of the class within which such things are included. The captions and
 headings in the Plan are for convenience of reference only and shall not limit or otherwise affect
 the provisions thereof. Any term used in the Plan that is not defined in the Plan, either in
 Article I hereof or elsewhere, but that is used in the Bankruptcy Code or the Bankruptcy Rules
 shall have the meaning assigned to that term (and shall be construed in accordance with the rules
 of construction under) the Bankruptcy Code or the Bankruptcy Rules (with the Bankruptcy Code
 controlling in the case of a conflict or ambiguity). Without limiting the preceding sentence, the

                                                  11
 10965766.3
Case 17-24454-GLT          Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59              Desc Main
                                     Document      Page 12 of 38


 rules of construction set forth in section 102 of the Bankruptcy Code shall apply to the Plan,
 unless superseded herein. In computing any period of time prescribed or allowed by the Plan,
 the provisions of Bankruptcy Rule 9006(a) and Section 10.10 hereof shall apply, but Bankruptcy
 Rule 9006(a) shall govern.

         1.3    Exhibits

                 All Exhibits to the Plan, including the Plan Supplement, if any, are incorporated
 into and are a part of the Plan as if set forth in full herein, regardless of when Filed.

         1.4    Reference to Monetary Figures

               All references in the Plan to monetary figures shall refer to currency of the United
 States of America.

                                    ARTICLE II.
                      CLASSIFICATION OF CLAIMS AND INTERESTS

         2.1    Generally

                  Pursuant to section 1122 of the Bankruptcy Code, set forth below is a designation
 of Classes of Claims and Interests in Debtor. A Claim or an Interest is classified in a particular
 Class only to the extent that the Claim or Interest qualifies within the description of the Class and
 is classified in a different Class to the extent the Claim or Interest qualifies within the description
 of that different Class. A Claim or Interest is placed in a particular Class for the purpose of
 receiving distributions pursuant to the Plan only to the extent that such Claim or Interest has not
 been paid, released, settled or otherwise satisfied prior to the Effective Date.

         2.2    Unclassified Claims

               In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
 Claims, U.S. Trustee Fees, and any Priority Tax Claims are not classified and are excluded from
 the Classes designated in this Article II of the Plan. The treatment accorded Administrative
 Claims and Priority Tax Claims is set forth in Article III of the Plan.

         2.3    Unimpaired Classes

                  The Plan classifies the following Unimpaired Claims and Unimpaired Interests
 that are not entitled to vote on the Plan. Pursuant to section 1126(f) of the Bankruptcy Code,
 each Holder of Claim or Interest in the following Classes is conclusively presumed to have
 accepted the Plan in respect of such Claims or Interests and is not entitled to vote to accept or
 reject the Plan:

                Class 4 shall consist of the Secured Claim of Nissan




                                                   12
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59            Desc Main
                                   Document      Page 13 of 38


         2.4    Impaired Classes Entitled to Vote

                 The Plan classifies the following Classes as the only Impaired Classes that may
 receive a distribution under the Plan and that are entitled to vote to accept or reject the Plan:

                Class 1 shall consist of the Secured Claim of Synapse

                Class 2 shall consist of the Secured Claim of Bridgeway

                Class 3 shall consist of the Secured Claim of Innovation Works

                Class 5 shall consist of the Unsecured Convenience Claims

                Class 6 shall consist of all General Unsecured Claims

                Class 7 shall consist of all K-I Parties Unsecured Claims

 To the extent the Holder of a Claim in an Impaired Classes does not submit a ballot, Debtor shall
 presume that the Holder intended to vote to accept the Plan and Debtor shall count the Holder’s
 Claim accordingly.

         2.5    Impaired Classes Deemed to Reject

                 The Plan classifies the following Impaired Classes of Interests and Claims as
 Impaired Classes that are not entitled to vote to accept or reject the Plan. Pursuant to 1126(g) of
 the Bankruptcy Code, each Holder of an Interest or Claim in these Classes is conclusively
 presumed to have rejected the Plan in respect of such Interests or Claims because the Plan does
 not entitle the Holders of such Interests and Claims to receive or retain any Property under the
 Plan on account of such Interests or Claims. Accordingly, Holders of such Interests and Claims
 are not entitled to vote to accept or reject the Plan:

                Class 8 shall consist of all Interests in Debtor

                            ARTICLE III.
     PROVISIONS FOR TREATMENT OF CLASSES OF CLAIMS AND INTERESTS

         3.1    Satisfaction of Claims and Interests

                 The treatment of and consideration to be received by Holders of Allowed Claims
 or Allowed Interests pursuant to this Article III and the Plan shall be in full satisfaction,
 settlement, release, extinguishment and discharge of their respective Claims against or Interests
 in Debtor and Debtor’s Estate, expect as otherwise provided in the Plan or the Confirmation
 Order.

        3.2     Unclassified Claims, Classified Unimpaired and Impaired Claims and
 Classified Interests

               Administrative Claims and Priority Tax Claims are treated in accordance with
 section 1129(a)(9)(A) and section 1129(a)(9)(C) of the Bankruptcy Code, respectively. Such

                                                  13
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59            Desc Main
                                   Document      Page 14 of 38


 Claims are Unimpaired under the Plan and, in accordance with section 1129(a)(1) of the
 Bankruptcy Code are not designated as Classes of Claims for purposes of this Plan and for
 purposes of sections 1123, 1124, 1126 and 1129 of the Bankruptcy Code. Class 1 Claims are
 classified as Classes of Claims and Interests that are Unimpaired. In accordance with section
 1126(f) of the Bankruptcy Code, the Holders of Claims or Interests in this Class are conclusively
 presumed to have accepted the Plan and are not entitled to vote to accept or reject the Plan.
 Classes 2 through 6 are Impaired and the Holders thereof are entitled to vote to accept or reject
 the Plan on account of such Allowed Claims. Class 7 is Impaired under the Plan and the Holders
 thereof will neither receive nor retain any Property on account of such Interests and, pursuant to
 section 1126(g) of the Bankruptcy Code, Holders of such Interests are conclusively presumed to
 have rejected the Plan and are not entitled to vote to accept or reject the Plan on account of such
 Interests.

         3.3    U.S. Trustee Fees

               On the Effective Date, the Reorganized Debtor shall pay all U.S. Trustee Fees that
 are due and owing as of the Effective Date.

         3.4    Administrative Claims

                 In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
 Claims have not been classified and, thus, are excluded from the Classes of Claims and Interests
 set forth in Article II hereof.

                Subject to the provisions of section 328, 330(a), and 331 of the Bankruptcy Code,
 in full and final satisfaction, settlement, release, and discharge of an in exchange for each
 Allowed Administrative Claim, each Holder of such Allowed Administrative Claim shall be paid
 in full in Cash on the later of the Effective Date or the date on which an Administrative Claim
 becomes an Allowed Administrative Claim or as soon as practicable after either such date:
 provided further, however, that Allowed Administrative Claims with respect to liabilities
 incurred by the Debtor in the ordinary course of business during the Chapter 11 Case shall be
 paid in the ordinary course of business in accordance with the terms and conditions of any
 agreements relating thereto; provided further, however, that in no event shall a postpetition
 obligation that is contingent or disputed and subject to liquidation through pending or
 prospective litigation, including, but not limited to, alleged obligations arising from personal
 injury, property damage, products liability, consumer complaints, employment law (excluding
 claims arising under workers’ compensation), secondary payor liability, or any other disputed
 legal or equitable claim based on tort, statute, contract, equity, or common law, be considered to
 be an obligation which is payable in the ordinary course of business.

                All requests for payment of an Administrative Claim (other than an Ordinary
 Course Obligation) must be filed with the Bankruptcy Court/Agent and served upon counsel to
 Debtor and Reorganized Debtor, as applicable, on or before the Administrative Claim Bar Date,
 which shall be 30 days after the Effective Date. Any request for payment of an Administrative
 Claim that is not timely Filed shall be disallowed automatically, forever barred from assertion,
 and shall not be enforceable against Reorganized Debtor without the need for any objection by
 Reorganized Debtor or further notice to or action, order, or approval of the Bankruptcy Court or


                                                 14
 10965766.3
Case 17-24454-GLT       Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59           Desc Main
                                  Document      Page 15 of 38


 other Entity. Reorganized Debtor may settle and pay and Administrative Claim in the ordinary
 course of business without any further notice to or action, order, or approval of the Bankruptcy
 Court or any other Entity. In the event that any party with standing objects to an Administrative
 Claim, the Bankruptcy Court shall determine the Allowed amount of such administrative claim.
 Notwithstanding the foregoing, no request for payment of an Administrative Claim need by Filed
 with respect to an Administrative Claim previously allowed by Final Order.

                 Upon the Effective Date, any requirement that Professionals comply with
 Bankruptcy Code section 327 through 331 and 1103 in seeking retention or compensation for
 services rendered after such date shall terminate, and Reorganized Debtor may employ and pay
 any Professional for services rendered or expenses incurred after the Effective Date in the
 ordinary course of business without further notice to any party or action (including, without
 limitation, the need to file a fee application), order or approval of the Bankruptcy Court.

               As holders of any Administrative Claim may accept such other treatment as may
 be agreed upon by such holder and Debtor or otherwise determined upon an order of the
 Bankruptcy Court, Debtor has requested that the Cooperating Estate Professionals, each draw
 down their respective retainers, accept partial payment in cash on the Initial Distribution Date
 and payment of the balance after the Effective Date from the IP Monetization, and the same have
 so agreed.

         3.5   Priority Tax Claims

                 Each Holder of an Allowed Priority Tax Claim due and payable on the Effective
 Date shall receive, at the option of Debtor, one of the following treatments, in complete
 satisfaction of such Allowed Priority Tax Claim: (1) Cash on the Initial Distribution Date in an
 amount equal to the amount of such Allowed Priority Tax Claim, (2) Cash payable in installment
 payments over a period of time not to exceed five years after the Petition Date with an aggregate
 value, as of the Effective Date, equal to the amount of such Allowed Priority Tax Claim,
 pursuant to section 1129(a)(9)(C) of the Bankruptcy Code, (3) to the extent that Debtor is not
 delinquent on any tax obligations to a Holder of an Allowed Priority Tax Claim, payment in the
 ordinary course of business, or (4) such other treatment as may be agreed upon by such holder
 and Debtor or otherwise determined upon an order of the Bankruptcy Court.

         3.6   Class 1: Synapse

                Class 1 is impaired. The Class 1 Claim of Synapse has been allowed and shall be
 paid in accordance with the terms approved pursuant to the Court’s Order (I) Approving A
 Settlement With Synapse Wireless, Inc. Pursuant To Federal Rule of Bankruptcy Procedure 9019
 And (II) Granting Related Relief [Docket No. 237].

         3.7   Class 2: Bridgeway

                Class 2 is impaired. The disputed and unliquidated Class 2 Claim of Bridgeway
 shall be paid if, as, when and to the extent the same is allowed, at 4% interest, with monthly
 installments based on a thirty-year amortization commencing on the first day of the first month
 immediately following the Initial Distribution Date or in accordance with the agreement of
 Bridgeway and Reorganized Debtor or the order of the Court.

                                                15
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59            Desc Main
                                   Document      Page 16 of 38


         3.8    Class 3: Innovation Works

               Class 3 is impaired. The unliquidated Class 3 Claim of Innovation Works shall be
 deemed allowed and shall be paid according to its priority as a Class 3 Claim from the IP
 Monetization, an amount not to exceed $200,000.

         3.9    Class 4: Nissan

                 Class 4 is unimpaired. The Class 4 Claim of Nissan shall be paid if, as, when and
 to the extent the same is allowed, in cash.

         3.10   Class 5: Unsecured Convenience Class Claims

                 Class 5 is impaired. Unsecured Convenience Claims consists of Allowed
 Unsecured Claims in the amount of $1,000 or less, and the Claims of those Creditors who elect
 to reduce their claims to $1,000 by so indicating on the Ballot that accompanies the Plan. On the
 Initial Distribution Date, each Holder of an Allowed Unsecured Convenience Claim shall receive
 Cash in an amount equal to the lesser of seventy-five percent (75%) of (a) the Allowed Amount
 of such Claim, or (b) the reduced claim amount of $1,000. Holders of Allowed Class 5 Claims
 shall be entitled to vote to accept or reject the Plan.

         3.11   Class 6: General Unsecured Claims

                 Class 6 is impaired. Class 6 consists of Holders of Allowed non-priority general
 unsecured Claims against the Debtor. Except to the extent that a Holder of an Allowed General
 Unsecured Claim agrees to a less favorable treatment, in full satisfaction, settlement, release and
 discharge of, and in exchange for such Allowed General Unsecured Claim, each holder of an
 Allowed General Unsecured Claim shall be paid in Cash on the Initial Distribution Date, or when
 the respective Claim becomes an Allowed Claim pursuant to the Terms of this Plan, their
 respective pro rata share of the Unsecured Claim Fund. Holders of Allowed Class 6 Claims
 shall be entitled to vote to accept or reject the Plan.

         3.12   Class 7: K-I Parties Unsecured Claims

                Class 7 is impaired. Class 7 consists of the disputed and unliquidated claims
 asserted by the K-I Parties, including without limitation, Alphonse Iagnemma, Jr. [POC #10],
 William a/k/a Bill Kreuer [POC #11] and LED’s Are Magic, Inc. [POC #13], and any claim that
 may be asserted by any of the K-I Parties, which claims (collectively, the “K-I Claims”) are
 disputed by Debtor. Except to the extent that a Holder of a K-I Claim agrees to a less favorable
 treatment, in full satisfaction, settlement, release and discharge of, and in exchange for the K-I
 Claims, the K-I Parties shall be paid according to the priority as a Class 7 Claim from the IP
 Monetization, an amount not to exceed $1,000,000 (the “K-I Amount”), which shall be paid after
 (a) the Holders of Allowed Claims in Class 1, Class 3 and the Cooperating Estate Professionals
 have been paid in full from the IP Monetization; and (b) the Reorganized Debtor shall have
 received $1,000,000 from the IP Monetization, and which K-I Amount shall be paid on a 50/50
 basis to the K-I Parties and the Reorganized Debtor from the IP Monetization after the
 Reorganized Debtor first shall have received $1,000,000 from the IP Monetization. The K-I
 Amount shall be distributed pro rata based on the face amount of POC #10 and POC #11, to

                                                 16
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59             Desc Main
                                   Document      Page 17 of 38


 Alphonse Iagnemma, Jr. and to William a/k/a Bill Kreuer, respectively. For purposes of voting
 only, as Class 7 Claims only, POC #10 shall be temporarily allowed in the amount of $1,000,
 POC # 11 shall be temporarily allowed in the amount of $1,100, and POC #13 shall be
 temporarily allowed in the amount of $100. Holders of Allowed Class 7 Claims shall be entitled
 to vote to accept or reject the Plan.

         3.13   Class 8: Interests in the Debtor

                Class 8 consists of any Interests in Debtor. Class 8 Interests are Impaired. On the
 Effective Date, all Interests shall be deemed cancelled and shall be of no further force and effect,
 whether surrendered for cancellation or otherwise, and there shall be no Distribution to the
 Holders of Interests in Debtor. Class 8 Claims are conclusively presumed to have rejected the
 Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore, holders of Interests in
 Debtor are not entitled to vote to accept or reject the Plan.

         3.14   Confirmation Pursuant to Bankruptcy Code Section 1129(a)(10) and 1129(b)

                Bankruptcy Code section 1129(a)(1) shall be satisfied for purposes of
 Confirmation by acceptance of the Plan by an Impaired Class of Claims for Debtor. Debtor shall
 seek Confirmation of the Plan pursuant to Bankruptcy Code section 1129(b) with respect to any
 rejecting Class of Claims or Interests. Debtor reserves the right to modify the Plan in accordance
 with Article VIII hereof to the extent, if any, that Confirmation pursuant to Bankruptcy Code
 section 1129(b) requires modification.

                                   ARTICLE IV.
                      MEANS OF IMPLEMENTATION OF THE PLAN

         4.1    Exit Facility

                 On or before the Effective Date, Reorganized Debtor shall enter into the Exit
 Facility with the Exit Lender. As described in the Exit Facility Term Sheet, the Exit Facility
 shall provide Reorganized Debtor a loan in the amount of $250,000, bearing interest at the rate of
 4 percent per annum simple interest (4%), which sum shall be repaid by Reorganized Debtor as
 follows: (i) on the first day of the month, beginning in the month following the month following
 the Effective Date, interest only for twenty-four months; (ii) thereafter, on the first day of the
 month, principal and interest (on a twenty-year amortization), for thirty-six months, and (iii)
 thereafter, on the first day of the month, the balance due. The Exit Facility shall be secured by
 security interest in all assets of Reorganized Debtor. Unless otherwise agreed, the Exit Lender’s
 security interest shall have priority over all other security interests in Reorganized Debtor’s
 assets, provided, however, the Exit Lender’s security interest shall be subordinate to the security
 interests of Synapse or any other secured claim prior to the Petition Date. Confirmation shall be
 deemed approval of the Post-Confirmation Exit Facility, if any (including the transactions
 contemplated thereby, such as any supplementation to the Exit Facility, and all actions to be
 taken, undertakings to be made and obligations to be incurred by Reorganized Debtor in
 connection therewith, including the payment of all fees, indemnities and expenses provided for
 therein) and authorization for Reorganized Debtor to enter into and execute the Exit Facility
 Agreement, if any, and such other Exit Facility Documents as the Exit Lender may reasonably


                                                  17
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59             Desc Main
                                   Document      Page 18 of 38


 require, subject to such modifications as Reorganized Debtor may deem to be reasonably
 necessary to consummate the Exit Facility. Reorganized Debtor may use the Exit Facility for
 any purpose permitted thereunder, including the funding of obligations under the Plan and
 satisfaction of ongoing working capital needs.

                 Upon the date the Exit Facility Agreement becomes effective, (i) Reorganized
 Debtor is authorized to execute and deliver the Exit Facility Documents and perform their
 obligations thereunder, including, without limitation, the payment or reimbursement of any fees,
 expenses, losses, damages or indemnities, (ii) the Exit Facility Documents shall constitute the
 legal, valid, and binding obligations of Reorganized Debtor, enforceable in accordance with their
 respective terms and (iii) no obligation, payment, transfer or grant of security under the Exit
 Facility Documents shall be stayed, restrained, voidable or recoverable under the Bankruptcy
 Code or under any applicable law or subject to any defense, reduction, recoupment, setoff or
 counterclaim. Reorganized Debtor is authorized to make all filings and recordings, and to obtain
 all governmental approvals and consents necessary or desirable to establish and further evidence
 perfection of such Liens and security interests under the provisions of any applicable federal,
 state, provincial or other law (whether domestic or foreign) (it being understood that perfection
 shall occur automatically by virtue of the occurrence of the Effective Date, and any such filings,
 recordings, approvals and consents shall not be required), and will thereafter cooperate to make
 all other filings and recordings that would be necessary under applicable law to give notice of
 such Liens and security interests to third parties.

         4.2    Issuance of New Stock

                 In consideration of the monetary contributions provided to Reorganized Debtor by
 the Equity Sponsor under this Plan and going forward, the Interests in Reorganized Debtor will
 be issued solely to the Equity Sponsor and/or such other person or entity as the Equity Sponsor
 may designate. The Plan does not contemplate James Wassel or any prepetition holder of any
 equity Interest retaining any equity in Debtor or receiving any equity in Reorganized Debtor.

         4.3    Corporate Existence

                 Except as otherwise provided herein, Debtor, as Reorganized, shall continue to
 exist after the Effective Date as a separate corporate entity, with all the powers of a Pennsylvania
 corporation.

         4.4    Post-Confirmation Operations

                 As of the Effective Date, Reorganized Debtor may operate its businesses and use,
 acquire, settle and compromise claims or interests without supervision of the Bankruptcy Court
 and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those
 restrictions expressly imposed by the Plan and Confirmation Order. Without limiting the
 foregoing, the Reorganized Debtor may pay the charges it incurs for professional fees,
 disbursements, expenses or related support services after the Confirmation Date (including any
 Professional Fee Claims) without application to the Bankruptcy Court.




                                                  18
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59           Desc Main
                                   Document      Page 19 of 38


         4.5    Debtor’s Retention of Causes of Action

                Except as otherwise provided for here, on the Effective Date, all rights, claims,
 and causes of action of Debtor pursuant to: (a) sections 510, 541, 542, 544, 545, 547, 548, 549,
 550 and 553 of the Bankruptcy Code; and (b) all other claims and causes of action of Debtor
 against any Person (other than rights, claims and causes of action expressly released by Debtor in
 the Plan or pursuant to a Final Order) shall be preserved and become property of Reorganized
 Debtor. Reorganized Debtor shall be deemed the representative of their respective estates under
 section 1123(b) of the Bankruptcy Code and will be authorized and shall have the power to
 commence and prosecute any and all causes of action (other than rights, claims and causes of
 action expressly released by Debtor in the Plan or pursuant to a Final Order) that could have
 been asserted by Debtor. ALL SUCH ACTIONS SHALL SURVIVE CONFIRMATION
 AND THE COMMENCEMENT OR PROSECUTION OF SUCH ACTIONS SHALL NOT
 BE BARRED OR LIMITED BY ANY ESTOPPEL, WHETHER JUDICIAL,
 EQUITABLE, OR OTHERWISE.

         4.6    IP Monetization

         Reorganized Debtor shall administer a third-party funded patent monetization program.
 Reorganized Debtor shall retain Thomas G. Southard and his law firm, Butzel Long, to represent
 Reorganized Debtor in the IP Monetization program, who, with Reorganized Debtor, in turn
 shall enter into agreements with one or more third party funders such that Reorganized Debtor
 shall not expend any cash or incur any debt with recourse to the Reorganized Debtor to obtain
 such funding. The costs for such third party funding and the fees to Thomas G. Southard and
 Butzel Long shall be paid solely from, and out of the initial proceeds received from, the IP
 Monetization and, unless otherwise agreed, the costs for such third party funding and the fees to
 Thomas G. Southard and Butzel Long shall be paid prior to any the receipt of any net proceeds
 by Reorganized Debtor. Only after the foregoing obligations to the third party funders, Thomas
 G. Southard and Butzel Long are satisfied shall Reorganized Debtor receive, and then promptly
 pay, net proceeds from the IP Monetization, which net proceeds shall be distributed to creditors.
 In accordance with this Plan, Reorganized Debtor shall pay, in the following order of priority,
 net proceeds from the IP Monetization to the Holders of Allowed Claims in Class 1; Class 2;
 Class 3; Cooperating Estate Professionals; and Class 7. Only after the Plan obligations to the
 holders of Allowed Claims in Class 1, Class 2, Class 3, Cooperating Estate Professionals, and
 Class 7 are satisfied shall Reorganized Debtor retain proceeds from the IP Monetization.

         4.7    Effectuating Documents and Further Transactions

                Debtor and Reorganized Debtor shall be authorized to execute, deliver, file, or
 record such documents, contracts, instruments, releases, and other agreements and take such
 other action as may be necessary to effectuate and further evidence the terms and conditions of
 the Plan.




                                                 19
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59            Desc Main
                                   Document      Page 20 of 38


                                   ARTICLE V.
                       CLAIMS RESOLUTION AND DISTRIBUTIONS

         5.1    Timing of Distributions

                 Except as specifically set forth in the Plan, Distributions will be made to Holders
 of Allowed Claims in accordance with Article III of this Plan. If a Claim is not an Allowed
 Claim as of the applicable distribution date, distributions will be made only if and when the
 Claim is Allowed, and then in accordance with Article III of the Plan and, with respect to the
 cure of defaults for assumed executory contracts and unexpired leases, section 6.2 of the Plan,
 and in each case, subject to Article VIII of the Plan. Distributions to be made as of the Effective
 Date on account of Claims that are Allowed as of the Effective Date and are entitled to receive
 distributions under the Plan shall be made on the Effective Date or as soon as reasonably
 practicable thereafter. Distributions to be made after the Effective Date shall be made on dates
 to be established by Reorganized Debtor, pursuant to the terms of the Plan.

         5.2    Distributions to Holders of Classes 3, 4, 5, 6 and 7 Claims

                i.     Initial Distributions. On the Initial Distribution Date or as soon as
 reasonably practicable thereafter, Reorganized Debtor shall distribute the Distributions allocable
 to Allowed Claims held by members of Classes 3, 4, 5, 6 and 7. For the purpose of calculating
 the amount of Cash to be distributed to Holders of Allowed Claims in Classes 3, 4, 5, 6 and 7, all
 Disputed Claims will be treated as though such Claims will be Allowed Claims in the amounts
 asserted or as estimated by the Court pursuant to section 502(c) of the Bankruptcy Code, as
 applicable.

                ii.     Interim Distributions.      Reorganized Debtor may make interim
 Distributions to holders of Allowed Claims in Classes 3, 4, 5, 6 and 7 pursuant to and consistent
 with the resolutions of Disputed Claims since the date of the immediately prior Distribution.

                iii.   Final Distributions. On the Final Distribution Date or as soon as
 reasonably practicable thereafter, Reorganized Debtor shall make the balance of the Distributions
 required under the Plan.

         5.3    Miscellaneous Distribution Provisions

                 i.      Method of Cash Distributions. Except as set forth herein, any Distribution
 of Cash to be made by Reorganized Debtor pursuant to this Plan may be made by draft, check,
 wire transfer, or as otherwise required by applicable law.

                ii.    Distributions on Non-Business Days. Any payment or Distribution due on
 a day other than a Business Day shall be made, without interest, on the next Business Day.

                  iii.    No Distribution in Excess of Allowed Amount of Claim. Except as
 expressly set forth herein, pursuant to section 502(B)(2) of the Bankruptcy Code, no Holder of
 an Allowed Claim shall receive in respect of such Claim any Distribution in excess of the
 allowed amount of such Claim. Except as expressly provided herein, no Claim shall be allowed
 to the extent it is for postpetition interest.

                                                 20
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59             Desc Main
                                   Document      Page 21 of 38


         5.4    Objections to Claims

                Unless otherwise ordered by the Bankruptcy Court, all objections to Claims shall
 be filed with the Bankruptcy Court and served on the applicable claimant on or prior to thirty
 (30) days after the later of: (a) the Effective Date; and (b) the date a Claim is filed with the
 Bankruptcy Court and served on counsel for Reorganized Debtor.

         5.5    Settlement of Claims

                 Subsequent to the Effective Date, Reorganized Debtor shall have the authority to
 resolve any Disputed Claim for an Allowed Claim of less than $ 25,000 without further order of
 Bankruptcy Court order and subject only to the filing of a notice of such settlement with the
 Court. Any such settlement shall be binding upon all parties in interest in the Chapter 11 Case;
 all other settlements require Reorganized Debtor to comply with Rule 9019.

         5.6    Failure to Negotiate Checks

                Checks issued in respect of distributions under the Plan shall be null and void if
 not negotiated within sixty (60) days after the date of issuance. Any amounts returned to
 Reorganized Debtor in respect of such non-negotiated checks shall be held as applicable.
 Requests for reissuance for any such check shall be made directly to the issuer of the check by
 the Holder of the Allowed Claim with respect to which such check originally was issued. All
 amounts represented by any voided check will be held until the earlier of: (a) one (1) month after
 date on which the check is voided, or (b) the date on which the Bankruptcy Court enters the Final
 Decree, and all requests for reissuance by the Holder of the Allowed Claim in respect of a voided
 check are required to be made prior to such date. Thereafter, all such amounts shall be deemed
 to be Unclaimed Property, in accordance with section 5.7of the Plan, and all Holders of Claim in
 respect of void checks shall be forever barred, stopped and enjoined from asserting a claim to
 such funds in any manner against Debtor, Reorganized Debtor or their respective assets.

         5.7    Unclaimed Property

                 All Property distributed on account of Claims must be claimed prior to the date on
 which the Bankruptcy Court enters the Final Decree, or, in the case of a distribution made in the
 form of a check, must be negotiated and a request for reissuance be made as provided in section
 5.4 of the Plan. After sixty (60) days following the relevant date of a Distribution, the holders of
 Allowed Claims and Interests otherwise entitled to receive the Distribution on such date shall
 cease to be entitled thereto, and such Unclaimed Property shall be retained by and will vest in
 Reorganized Debtor. All full or partial payments made by Debtor and received by the Holder of
 a Claim prior to the Effective Date will be deemed to be payments under the Plan for purposes of
 satisfying the obligations of Debtor pursuant to the Plan. Nothing in the Plan shall require the
 Debtor or Reorganized Debtor to attempt to locate any Holder of an Allowed Claim other than
 by reviewing the records of Debtor and any Claims Filed in the Chapter 11 Case. Pursuant to
 section 1143 of the Bankruptcy Code, all Claims in respect of Unclaimed Property shall be
 deemed Disallowed and the Holder of any Claim Disallowed in accordance with this section 5.7
 will be forever barred, expunged, stopped and enjoined from asserting such Claim in any manner
 against Debtor, Reorganized Debtor, or their respective assets.


                                                  21
 10965766.3
Case 17-24454-GLT       Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59           Desc Main
                                  Document      Page 22 of 38


         5.8    Limitation on Distribution Rights

                If a claimant holds more than one Allowed Claim in any one Class, all Claims of
 the claimant in that Class may, in the sole discretion of Debtor or Reorganized Debtor, as the
 case may be, be aggregated into one Claim and one distribution will be made with respect to the
 aggregated Claim.

         5.9    Setoffs and Recoupment

               Reorganized Debtor may, but shall not be required to, set off or recoup against
 any Allowed Claim and the distributions to be made pursuant to the Plan on account of such
 Claim, claims of any nature that Debtor or Reorganized Debtor may have against the Holder of
 such Allowed Claim; provided, however, that neither the failure to effect such a setoff or
 recoupment nor the allowance of any Claim against Debtor or Reorganized Debtor shall
 constitute a waiver or release by Debtor or Reorganized Debtor of any claim that Debtor or
 Reorganized Debtor may possess against such Holder.

         5.10   Compliance with Tax Requirements

                 In connection with each distribution with respect to which the filing of an
 information return (such as an Internal Revenue Service Form 1099 or 1042) or withholding is
 required, Debtor, or Reorganized Debtor, as appropriate, shall file such information return with
 the Internal Revenue Service and provide any required statements in connection therewith to the
 recipients of such distribution or effect any such withholding and deposit all moneys so withheld
 as required by law. With respect to any Person from whom a tax identification number, certified
 tax identification number or other tax information is required by law to avoid withholding has
 not been received by Debtor, or Reorganized Debtor within thirty (30) Days from the date of
 such request, Debtor, or Reorganized Debtor, at its option, may withhold the amount required
 and distribute the balance to such Person or decline to make such distribution until the
 information is received.

         5.11   De Minimis Distributions

              No Cash payment of less than five ($5.00) dollars shall be made to any Holder of
 an Allowed Claim on account of such Allowed Claim, and such sums shall be allocated on a pro
 rata basis.

         5.12   Professional Fee Claims

                 i.       Claims for Accrued Professional Compensation. Professionals or other
 Entities asserting a Claim for Accrued Professional Compensation for services rendered before
 the Effective Date must file and serve on Debtor and such other Entities who are designed by the
 Bankruptcy Rules, the Confirmation Order, the Interim Compensation Order or other order of the
 Bankruptcy Court an application for final allowance of such Claim for Accrued Professional
 Compensation no later than 45 days after the Effective Date. Objections to any Claim for
 Accrued Professional Compensation must be filed and served on Reorganized Debtor, the Office
 of the U.S. Trustee and the requesting party no later than the earlier of (a) 30 days after such
 application is filed or (b) 75 days after the Effective Date.

                                                22
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59             Desc Main
                                   Document      Page 23 of 38


                 ii.     Treatment of Claims for Accrued Professional Compensation. A Claim
 for Accrued Professional Compensation in respect of which a final fee application has been
 properly filed and served pursuant to the Plan shall be payable to the extent approved by order of
 the Bankruptcy Court. Subject to any Holdback Amount, on the Effective Date, or as soon
 thereafter as reasonably practicable, to the extent not otherwise paid, all Allowed Claims for
 Accrued Professional Compensation (including estimated Accrued Professional Compensation
 through the Effective Date) shall be paid in full in Cash. To receive payment on the Effective
 Date for unbilled fees and expenses for periods that will not have been billed as of the Effective
 Date, the Professional shall deliver such estimates to the Debtor and the U.S. Trustee prior to the
 Effective Date. If the estimated payments received by such Professional exceeds the actual
 allowed Accrued Professional Compensation for the estimated period, such excess amount shall
 be deducted from the Holdback Amount for such Professional, and if the Holdback Amount is
 insufficient, such Professional shall disgorge the difference. If the estimated payment received
 by the Professional is lower than the Accrued Professional Compensation of such Professional,
 the difference shall be paid promptly to the Professional.

                 On the Effective Date, Reorganized Debtor shall fund the Holdback Amount
 Reserve for payment of the Holdback Amount. Upon final allowance by the Bankruptcy Court
 of the Accrued Professional Compensation, or entry of an earlier order of the Bankruptcy Court
 granting the release of the Holdback Amount, such amount, less any excess paid in connection
 with estimated fees and expenses through the Effective Date, shall be paid promptly and directly
 to the Professionals.

                 iii.   Post-Effective Date Fees and Expenses. Upon the Effective Date, any
 requirement that Professionals comply with Bankruptcy Code sections 327 through 331 and 1103
 in seeking retention or compensation for services rendered after such date shall terminate, and
 Reorganized Debtor may employ and pay any Professional for services rendered or expenses
 incurred after the Effective Date in the ordinary course of business without any further notice to
 any party or action (including, without limitation, the need to file a fee application), order or
 approval of the Bankruptcy Court.

                                ARTICLE VI.
                  EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         6.1    Rejection of Executory Contracts and Unexpired Leases

                 i.      Leases and Contracts to be Rejected. On the Confirmation Date, but
 subject to the occurrence of the Effective Date, pursuant to section 365 of the Bankruptcy Code,
 all of Debtor’s executory contracts and unexpired leases shall be deemed rejected except those
 that: (i) are the subject of motions to assume or reject pending on the Confirmation Date; (ii)
 were assumed or rejected before the Confirmation Date; (iii) are listed on Schedule 6.2 annexed
 hereto; or (iv) are agreements, obligations, security interests, or similar undertakings that Debtor
 lists as a Secured Claim of Debtor, but the Bankruptcy Court later determine are subject to
 assumption or rejection; provided, however, that Debtor shall not be required to assume or reject
 any executory contract or unexpired lease with any party that is a debtor under the Bankruptcy
 Code or similar insolvency proceeding unless and until such contact or lease has been assumed
 by such other party.

                                                  23
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59              Desc Main
                                   Document      Page 24 of 38


                ii.    Effect of Post-Confirmation Rejection. The entry by the Bankruptcy
 Court after the Confirmation Date of an order authorizing the rejection of an executory contract
 or unexpired lease shall result in such rejection being a prepetition breach under sections 365(g)
 and 502(g) of the Bankruptcy Code.

                iii.    Deadline to File Rejection Damage Claims. Each Person who is a party to
 a contract or lease rejected under the plan must file with the Bankruptcy Court and serve on
 Debtor’s attorneys not later than thirty (30) days after the Confirmation Date, a proof of Claim
 for damages alleged to arise from the rejection of the applicable contract or lease or be forever
 barred from filing a Claim, or sharing in distributions under the Plan, related to such alleged
 rejection damages.

         6.2    Assumption of Executory Contracts and Unexpired Leases

                 i.     Leases and Contracts to be Assumed. As of the Confirmation Date, but
 subject to the occurrence of the Effective Date, Debtor shall be deemed to have assumed
 pursuant to section 365 of the Bankruptcy Code, all executory contracts and unexpired leases
 listed on Schedule 6.2 hereto based on the cure amounts listed in such Schedule. The listing of a
 contract or lease on any schedule to the Plan will not constitute an admission by Debtor that such
 contract or lease is an executory contract or unexpired lease or that Debtor has any liability
 thereunder.

                 ii.    Deadline to Object to Cure Amounts. If prior to the Confirmation Date or
 such other date as the Bankruptcy Court may fix, a party to an executory contract or unexpired
 lease listed on Schedule 6.2 fails to file with the Bankruptcy Court and serve upon the attorneys
 for Debtor an objection to the applicable cure amount listed on Schedule 6.2, then such party
 shall be forever barred from asserting any additional or other amounts against Debtor respecting
 such cure amount.

                 iii.    Method of Cure. At the election of Reorganized Debtor, any monetary
 defaults under each executory contract and unexpired lease to be assumed under this Plan shall
 be satisfied pursuant to section 365(b)(1) of the Bankruptcy Code, in one of the following ways:
 (a) by payment of the default amount in Cash within thirty (30) Days after the Effective Date or
 such longer period ordered by the Bankruptcy Court; or (b) on such other terms and conditions as
 may be agreed to by the parties to such executory contract or unexpired lease. If a dispute occurs
 regarding: (x) the cure amount; (y) the ability of the applicable Debtor to provide adequate
 assurance of future performance under the contract or lease to be assumed; or (z) any other
 matter pertaining to the assumption, then the cure payments required by section 365(b)(1) of the
 Bankruptcy Code shall be made following the entry of an Final Order resolving the dispute and
 approving the assumption. Notwithstanding any provision of an executory contract or unexpired
 lease to the contrary, assumption of any such contract or lease shall not require: (1) the delivery,
 reaffirmation, or assumption of any new or existing guaranty of a Debtor’s obligations under
 such contract or lease; or (ii) the resolution of Claim whose treatment is provided for in this Plan.
 Notwithstanding anything herein to the contrary, Debtor shall retain its right to reject any
 executory contract or unexpired lease that is subject to a dispute concerning the cure of any
 defaults until 30 days after such dispute is resolved by a Final Order.



                                                  24
 10965766.3
Case 17-24454-GLT         Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59              Desc Main
                                    Document      Page 25 of 38


         6.3    Insurance Policies

                Notwithstanding anything herein to the contrary, as of the Effective Date, Debtor
 shall assume (and assign to Reorganized Debtor if necessary to continue the Insurance Policies in
 full force) each of the Insurance Policies appearing on the Assumed Executory Contract and
 Unexpired Lease List pursuant to section 365 of the Bankruptcy Code. Entry of the
 Confirmation Order shall constitute the Bankruptcy Court’s approval of Debtor’s foregoing
 assumption of each such insurance policy.

                                   ARTICLE VII.
                   EFFECT OF THE PLAN ON CLAIMS AND INTERESTS

         7.1    Discharge

                 i.      Scope. Except as otherwise provided in the Plan or Confirmation Order,
 in accordance with section 1141(d)(1) of the Bankruptcy Code, entry of the Confirmation Order
 acts as a discharge, effective as of the Effective Date, of all debts of, Claims against, liens on,
 and Interests in Debtor, its assets or properties, which debts, Claims, liens and Interests arose at
 any time before the entry of the Confirmation Order. The discharge of Debtor shall be effective
 as to each Claim, regardless of whether a proof of claim therefore was filed, whether the Claim is
 an Allowed Claim or whether the holder thereof votes to accept the Plan. On the Effective Date,
 as to every discharged Claim and Interest, any holder of such Claim or Interest shall be
 precluded from asserting against Debtor, or against Debtor’s assets or properties, any other or
 further Claim or Interest based upon any document, instrument, act, omission, transaction or
 other activity of any kind or nature that occurred before the Confirmation Date.

                 ii.      Injunction. In accordance with section 524 of the Bankruptcy Code, the
 discharge provided by this section and section 1141 of the Bankruptcy Code, inter alia, acts as
 an injunction against the commencement or continuation of any action, employment of process
 or act to collect, offset or recover the Claims and Interests discharged hereby.

              iii.   Release of Liens; Cancellation and Surrender of Instruments, Securities
 and Other Documentation.

                        a)     Turnover of Property. Unless a particular Claim is reinstated,
 Debtor may require that a Holder shall, on or immediately before the Effective Date: (1) turn
 over and release to Debtor any and all property of Debtor that secures or purportedly secured
 such Claim; and (2) execute such documents and instruments as Debtor or Reorganized Debtor
 requires to evidence such claimant’s release of such property.

                         b)      Release of Liens, etc. On the Effective Date, except for liens
 expressly provided to be retained pursuant to the Plan or Exit Facility Documents, all mortgages,
 deeds of trust, liens or other security interests against the property of any Debtor will be fully
 released and discharged, and all of the right, title and interest of any Holder of such mortgages,
 deeds of trusts, liens or other security interests, including any rights to any collateral thereunder,
 will revert to Reorganized Debtor. Unless expressly provided for herein, each holder of any
 Allowed Claim shall surrender to Reorganized Debtor any note, instrument, or certified security
 evidencing such Claim. No Distribution hereunder shall be made to or on behalf of any holder of

                                                  25
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59            Desc Main
                                   Document      Page 26 of 38


 a Claim unless and until such holder executes and delivers to Debtor or Reorganized Debtor such
 release of liens or other timers described above, or demonstrates non-availability of such items to
 the satisfaction of Reorganized Debtor, including requiring such holder to post a lost instrument
 or other indemnity bond. Reorganized Debtor reasonably may require the Holder of any such
 Claim to hold Reorganized Debtor harmless up to the amount of any Distribution made in
 respect of such unavailable note, instrument, document, certificate, agreement, certified security
 or other item evidence such Claim. Any such holder that fails to execute and deliver such release
 of liens or other items described above or satisfactorily explain their non-availability to
 Reorganized Debtor within 180 days of the Effective Date shall be deemed to have no further
 Claim against Debtor, Reorganized Debtor, or their property in respect of such Claim and shall
 not participate in any Distribution hereunder, and the Distribution that would otherwise have
 been made to such holder shall be treated as Unclaimed Property; provided that any such Holder
 of a Disputed Claim shall not be required to execute and deliver such release of liens until the
 time such Claim is Allowed or Disallowed. To the extent any holder of a Claim fails to release
 the relevant liens as required above, Reorganized Debtor may act as attorney-in-fact, on behalf of
 the holders of such liens, to provide any releases as may be required in connection with the Plan.

                  iv.     Satisfaction of Claims and Interests in Debtor. The treatment to be
 provided for respective Allowed Claims or Interests in Debtor pursuant to this Plan shall be in
 full satisfaction, settlement, release and discharge of such respective Claims or Interests.

         7.2    Revesting and Vesting.

                Except as otherwise provided in this Plan, on the Effective Date, all Property
 comprising the estates of Debtor shall vest in Reorganized Debtor, free and clear of all claims,
 liens, charges, encumbrances and interests of creditors (except to the extent that such claims,
 liens, charges, encumbrances and/or interests have been reinstated, or as otherwise expressly
 provided for herein).

         7.3    Survival of Certain Indemnification Obligations

                 Except as otherwise specifically provided in this Plan, the obligations of the
 Debtor to indemnify individuals who serve or since the Petition Date served as their respective
 directors, officers, agents, employees, representatives, and others, including (without limitation)
 professional persons retained by Debtor, pursuant to Debtor’s certificates of incorporation, by-
 laws, applicable statutes and pre-confirmation agreements in respect of all present and future
 actions, suits and proceedings against any of such officers, directors, agents, employees,
 representatives, and others, including (without limitation) professional persons retained by
 Debtor (in their capacities as such), based upon any act or omission related to service with, for,
 or on behalf of Debtor before or after the Petition Date as such obligations were in effect at the
 time of any such act or omission, shall not be discharged or impaired by confirmation or
 consummation of this Plan but shall survive unaffected by the reorganization contemplated by
 this Plan and shall be performed and honored by Debtor or Reorganized Debtor regardless of
 such confirmation, consummation, and reorganization; provided, however, that indemnification
 obligations based on any act or omission that occurred prior to the Petition Date shall be
 discharged by consummation of this Plan, but such discharge shall not affect the right of any
 indemnified Person to: (a) recover under available director and officer insurance coverage (but,

                                                 26
 10965766.3
Case 17-24454-GLT       Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59           Desc Main
                                  Document      Page 27 of 38


 for the avoidance of doubt, any claim of such Person to which an insurer may be subrogated is
 not exempt from discharge); and (b) to use such indemnification obligation as a defense or offset
 against any claim asserted against such indemnified Person.

         7.4   Limitation of Liability

            NEITHER DEBTOR, REORGANIZED DEBTOR, PRESENT AND FORMER
 OFFICERS    AND     DIRECTORS   OF    DEBTOR,   EMPLOYEES,    AGENTS,
 REPRESENTATIVES,     ATTORNEYS,    ADVISORS,   FINANCIAL    ADVISORS,
 ACCOUNTANTS AND INVESTMENT BANKERS (IN EACH INSTANCE ACTING IN
 SUCH CAPACITY), SHALL HAVE OR INCUR ANY LIABILITY TO ANY PERSON FOR
 ANY ACTION TAKEN OR OMITTED TO BE TAKEN IN CONNECTION WITH OR
 RELATED     TO    THE    FORMULATION,    NEGOTIATION,    PREPARATION,
 DISSEMINATION, IMPLEMENTATION, CONFIRMATION, OR CONSUMMATION OF
 THE PLAN, THE DISCLOSURE STATEMENT, ANY CONTRACT, RELEASE, OR OTHER
 AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO, OR ANY OTHER
 ACTION TAKEN OR OMITTED TO BE TAKEN IN CONNECTION WITH THE PLAN OR
 THE CHAPTER 11 CASE, AND ALL CLAIMS BASED UPON OR ARISING OUT OF SUCH
 ACTIONS OR OMISSIONS SHALL BE FOREVER WAIVED AND RELEASED;
 PROVIDED, HOWEVER, THAT THIS SECTION SHALL HAVE NO EFFECT ON THE
 LIABILITY OF ANY ENTITY: (a) THAT OTHERWISE WOULD RESULT FROM ANY
 ACTION OR OMISSION TO THE EXTENT THAT SUCH ACTION OR OMISSION IS
 DETERMINED IN A FINAL ORDER TO HAVE CONSTITUTED WILLFUL
 MISCONDUCT; and (b) TO THE EXTENT OF ANY RECOVERIES FOR A PREPETITION
 CLAIM AGAINST A RELEASED PARTY THAT MAY BE OBTAINED AGAINST A
 THIRD-PARTY INSURER (BUT, FOR THE AVOIDANCE OF DOUBT, ANY CLAIM TO
 WHICH AN INSURER MAY BE SUBROGATED SHALL REMAIN SUBJECT TO THIS
 RELEASE).

         7.5   Release and Waiver of Claims

                i.      Releases of Holders of Claims or Interests. The following releases and
 waiver shall be valid, binding, and enforceable and shall supplement any benefits from sections
 524 and 1141 of the Bankruptcy Code to Debtor or Reorganized Debtor and to other parties
 involved in the Chapter 11 Case:

           AS OF THE CONFIRMATION DATE, BUT SUBJECT TO THE
 OCCURRENCE OF THE EFFECTIVE DATE, NONE OF DEBTOR, REORGANIZED
 DEBTOR AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, THEIR
 RESPECTIVE PRESENT OR FORMER DIRECTORS, OFFICERS, EMPLOYEES,
 PREDECESSORS, SUCCESSORS, MEMBERS, AGENTS, REPRESENTATIVES,
 ATTORNEYS, ADVISORS, FINANCIAL ADVISORS, ACCOUNTANTS, AND
 INVESTMENT BANKERS, (IN EACH INSTANCE ACTING IN SUCH CAPACITY)
 (COLLECTIVELY THE “RELEASED PERSONS”) AND ANY PERSON CLAIMED TO
 BE LIABLE DERIVATIVELY THROUGH ANY RELEASED PERSON, SHALL HAVE
 OR INCUR ANY LIABILITY TO ANY PERSON FOR ANY CLAIM, OBLIGATION,
 RIGHT, CAUSE OF ACTION OR LIABILITY (INCLUDING, BUT NOT LIMITED TO,

                                                27
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59            Desc Main
                                   Document      Page 28 of 38


 ANY CLAIMS ARISING OUT OF ANY ALLEGED FIDUCIARY OR OTHER DUTY
 AND THE AVOIDANCE OF PREFERENCES OR FRAUDULENT CONVEYANCES OR
 ANY DERIVATIVE CLAIMS) WHETHER KNOWN OR UNKNOWN, FORESEEN OR
 UNFORESEEN, EXISTING OR HEREAFTER ARISING, BASED IN WHOLE OR IN
 PART, ON ANY ACT OR OMISSION, TRANSACTION OR OCCURRENCE FROM
 THE BEGINNING OF TIME THROUGH THE EFFECTIVE DATE IN ANY WAY
 RELATING TO DEBTOR, THE CHAPTER 11 CASE, OR THE PLAN; AND ALL
 CLAIMS BASED UPON OR ARISING OUT OF SUCH ACTIONS OR OMISSIONS
 SHALL BE FOREVER WAIVED AND RELEASED (OTHER THAN THE RIGHT TO
 ENFORCE DEBTOR’S OR REORGANIZED DEBTOR’S OBLIGATIONS UNDER THE
 PLAN, AND THE CONTRACTS, INSTRUMENTS, NOTES, RELEASES,
 AGREEMENTS AND DOCUMENTS DELIVERED UNDER ANY SUCH PLAN);
 provided, however, THAT NO RELEASE PROVIDED UNDER THE PLAN SHALL
 AFFECT THE LIABILITY OF ANY PERSON: (a) THAT OTHERWISE WOULD
 RESULT FROM ANY ACTION OR OMISSION TO THE EXTENT THAT SUCH
 ACTION OR OMISSION IS DETERMINED IN A FINAL ORDER TO HAVE
 CONSTITUTED WILLFUL MISCONDUCT; and (b) TO THE EXTENT OF ANY
 RECOVERIES FOR A PREPETITION CLAIM AGAINST A RELEASED PARTY THAT
 MAY BE OBTAINED AGAINST A THIRD-PARTY INSURER (BUT, FOR THE
 AVOIDANCE OF DOUBT, ANY CLAIM TO WHICH AN INSURER MAY BE
 SUBROGATED SHALL REMAIN SUBJECT TO THIS RELEASE); and provided further,
 however, THAT NOTWITHSTANDING THE RELEASES PROVIDED UNDER THE
 PLAN, ANY CLAIM ASSERTED AGAINST REORGANIZED DEBTOR PURSUANT
 TO SECTION 7.3 OF THIS PLAN SHALL REMAIN SUBJECT OT ANY RIGHT OF
 SET-OFF THAT OTHERWISE WOULD BE AVAILABLE TO DEBTOR OR
 REORGANIZED DEBTOR IN THE ABSENCE OF ANY SUCH RELEASE.

                ii.   Injunction Related to Releases. As further provided in section 7.1(ii) of
 the Plan, the Confirmation Order will permanently enjoin the commencement or prosecution by
 any entity, whether directly, derivatively or otherwise, of any claims, obligations, suits,
 judgments, demands, debts, rights, causes of action or liabilities released pursuant to the Plan.

         7.6    Retention and Enforcement of Claims

                Except as otherwise provided in this Plan, all Causes of Action and Avoidance
 Actions are preserved and reserved for later adjudication in accordance with this Plan, and
 therefore no preclusion doctrine, claim preclusion, estoppels (judicial, equitable or otherwise) or
 laches will apply to those Claims or Causes of Action on or after the Confirmation Date or the
 Effective Date of this Plan. The failure to specifically list or otherwise identify an Avoidance
 Claim or Cause of Action in this Plan or the Disclosure Statement: (i) is not intended to effect,
 and to the extent permitted by law will not be deemed to effect a release or waiver of such
 Avoidance Claim or Cause of Action; and (ii) is not intended to impair, and to the extent
 permitted by law will not impair, Reorganized Debtor’s right to pursue such an Avoidance Claim
 or Cause of Action.




                                                 28
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59            Desc Main
                                   Document      Page 29 of 38


                                  ARTICLE VIII.
              MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

         8.1     Modification and Amendments

                Except as otherwise specifically provided in the Plan, Debtor reserves the right to
 modify the Plan as to material terms and seek Confirmation consistent with the Bankruptcy
 Code. Subject to certain restrictions and requirements set forth in section 1125 of the
 Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions on modifications set forth in
 the Plan, Debtor expressly reserves its rights to revoke or withdraw, or, to alter, amend, or
 modify materially the Plan with respect to Debtor, one or more times, after Confirmation, and, to
 the extent necessary, may initiate proceedings in the Bankruptcy Court to so alter, amend, or
 modify the Plan, or remedy any defect or omission, or reconcile any inconsistencies in the Plan,
 the Disclosure Statement, or the Confirmation Order, in such matters as may be necessary to
 carry out the purposes and intent of the Plan. Any such modification or supplement shall be
 considered a modification of the Plan and shall be made in accordance with this Article VIII.

         8.2     Effect of Confirmation on Modifications

                 Entry of a Confirmation Order shall mean that all modifications or amendments to
 the Plan since the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy
 Code and do not require additional disclosure or resolution under Bankruptcy Rule 3019.

         8.3     Revocation or Withdrawal of the Plan

                 Debtor reserve the right to revoke or withdraw the Plan prior to the Effective Date
 and to file subsequent plans of reorganization. If the Debtor revokes or withdraws the Plan, or if
 Confirmation or Consummation does not occur, then: (1) the Plan shall be null and void in all
 respects; (2) any settlement or compromise embodied in the Plan (including the fixing or limiting
 to an amount certain of any Claim or Interest or Class of Claims or Interests), assumption or
 rejection of Executory Contracts or Unexpired Leases effected by the Plan, and any document or
 agreement executed pursuant to the Plan, shall be deemed null and void in all respects; and (3)
 nothing contained in the Plan or Disclosure Statement shall: (a) constitute a waiver or release of
 any Claims or Interests in any respect: (b) prejudice in any manner the rights of such Debtor or
 any other Entity in any respect; or (c) constitute an admission, acknowledgement, offer, or
 undertaking of any sort by such Debtor or any other Entity in any respect.

                                  ARTICLE IX.
                 CONDITIONS TO CONFIRMATION AND EFFECTIVE DATE

         9.1     Conditions Precedent to Confirmation

               It shall be a condition to Confirmation hereof that the following provisions, terms
 and conditions shall have been satisfied or waived pursuant to the provisions section 9.3 of
 Article IX:

               1.      The Bankruptcy Court shall have entered a Final Order, in form and
 substance acceptable to the Debtor, approving the Disclosure Statement with respect to the Plan

                                                 29
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59           Desc Main
                                   Document      Page 30 of 38


 as containing adequate information within the meaning of section 1125 of the Bankruptcy Code;
 provided, however, that the order approving the Disclosure Statement will be deemed to by a
 Final Order even if an appeal has been or may be taken, or a petition for certiorari has been or
 may be filed, and not been resolved so long as the Confirmation Order has not been reserved,
 stayed, modified or amended.

               2.     All provisions, terms and conditions hereof shall have been approved in
 the Confirmation Order, which shall be reasonably satisfactory in form and substance to Debtor.

         9.2    Conditions Precedent to Effective Date

                It shall be a condition to the Effective Date that the following provisions, terms
 and conditions shall have been satisfied or waived pursuant to section 9.3 of Article IX.

                 1.      The Confirmation Order, which shall include a finding by the Bankruptcy
 Court that any Plan Securities to be issued on the Effective Date will be authorized and exempt
 from any taxes pursuant to section 1146(a) of the Bankruptcy Code and otherwise reasonably
 satisfactory in form and substance to the Debtor, shall be a Final Order; provided that the
 Confirmation Order will be deemed to be a Final Order even if an appeal has been or may be
 taken, or a petition for certiorari has been or may be filed, and not been resolved so long as the
 Confirmation Order has not been reserved, stayed, modified or amended.

              2.      Any amendments or modifications to the Plan made after the entry of the
 Confirmation Order shall be reasonably satisfactory in form and substance to the Debtor.

               3.     All of the schedules, documents, supplements and exhibits to the Plan,
 including any Plan Supplement, shall have been filed in form and substance acceptable to the
 Debtor.

              4.     The Debtor shall have executed and delivered appropriate definitive
 documentation regarding the Exit Facility Documents and all conditions precedent to the
 consummation thereof shall have been waived or satisfied in accordance with the terms thereof.

                5.      All material governmental, regulatory and third party licenses, approvals,
 waivers and/or consents in connection with the terms of this Plan shall have been obtained and
 shall remain in full force and effect and there shall exist no claim, action, suit, investigation,
 litigation or proceedings, pending or threatened in any court or before any arbitrator or
 governmental instrument, which would prohibit the transactions contemplated herein.

         9.3    Waiver of Conditions to Confirmation Date and Effective Date

                The conditions to Confirmation of the Plan and the conditions to the occurrence
 of the Effective Date set forth in Article IX may, in each case, be waived at may be waived by
 the Debtor without notice, leave or order of the Bankruptcy Court or any formal action other than
 proceeding to confirm or consummate the Plan. However, the for avoidance of doubt, entry of
 the Confirmation Order may not be waived.



                                                 30
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59             Desc Main
                                   Document      Page 31 of 38


         9.4    Effect of Nonoccurrence of the Conditions to Effective Date

                If the Effective Date does not occur, the Plan shall be null and void in all respects
 and nothing contained in the Plan or the Disclosure Statement shall: (1) constitute a waiver or
 release of any claims by or Claims against the Debtor; (2) prejudice in any manner the rights of
 the Debtor, any Holders of Claims or Interests or any other Entity; or (3) constitute an admission,
 acknowledgement, offer or understanding by the Debtor, any Holders of Claims or Interests or
 any other Entity in any respect.

                                       ARTICLE X.
                               ADMINISTRATIVE PROVISIONS

         10.1   Retention of Jurisdiction.

                Provided that the following neither expands nor reduces the Bankruptcy Court’s
 subject matter jurisdiction or the jurisdiction of any other court or regulatory body beyond that
 allowed for the Chapter 11 Case by applicable law, notwithstanding the entry of the
 Confirmation Order and the occurrence of the Effective Date, on and after the Effective Date, the
 Bankruptcy Court shall retain jurisdiction over all matters arising out of, or related to, the
 Chapter 11 Case and the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code,
 including jurisdiction to:

                 i.      Allow, disallow, subordinate, determine, liquidate, classify, estimate, or
 establish the priority, Secured or unsecured status, or amount of any Claim or Interest, including
 the resolution of any request for payment of any Administrative Claim, of any request for the
 payment or distribution on account of Claims entitled to priority pursuant to section 507 of the
 Bankruptcy Code, and of any and all objections to the Secured or unsecured status, priority,
 amount, or allowance of Claims or Interests;

                ii.     Decide and resolve all matters related to the granting and denying, in
 whole or in part, any applications for allowance of compensation or reimbursement of expenses
 to Professionals authorized pursuant to the Bankruptcy Code or the Plan;

                 iii.   Resolve any matters related to: (a) the assumption, assumption and
 assignment, or rejects of any Executory Contract or Unexpired Lease to which a Debtor is party
 or with respect to which Debtor may be liable and to hear, determine, and, if necessary, liquidate,
 any Claims arising therefrom, including Cure Claims pursuant to section 365 of the Bankruptcy
 Code; (b) any potential contractual obligation under any Executory Contract or Unexpired Lease
 that is assumed; (c) the Reorganized Debtor amending, modifying, or supplementing, after the
 Effective Date, pursuant to Article VI hereof, any Executory Contracts or Unexpired Leases to
 the list of Executory Contracts and Unexpired Leases to be assumed or rejected or otherwise; and
 (d) any dispute regarding whether a contract or lease is or was executor or unexpired;

               iv.   Ensure that distributions to Holders of Allowed Claims and Interests are
 accomplished pursuant to the provisions of the Plan;

               v.      Adjudicate, decide, or resolve any motions, adversary proceedings,
 contested or litigated matters, and any other matters, and grant or deny any applications

                                                  31
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59            Desc Main
                                   Document      Page 32 of 38


 involving Debtor that may be pending on the Effective Date or may be instituted by the
 Reorganized Debtor prior to or after the Effective Date;

                vi.     Adjudicate, decide, or resolve any and all matters related to Causes of
 Action;

               vii.   Adjudicate, decide, or resolve any and all matters related to section 1141
 of the Bankruptcy Code;

                viii.    Enter and implement such orders as may be necessary or appropriate to
 execute, implement, or consummate the provisions of the Plan and all contracts, instruments,
 releases, indentures, and other agreements or documents created in connection with the Plan or
 Disclosure Statement;

                ix.    Enter and enforce any order for the sale of property pursuant to section
 363, 1123, or 1146(a) of the Bankruptcy Code;

                x.      Resolve any cases, controversies, suits, disputes, or Causes of Action that
 may arise in connection with the Consummation, interpretation, or enforcement of the Plan or
 any Entity’s obligations incurred in connection with the Plan;

              xi.    Issue injunctions, enter and implement other orders, or take such other
 actions as may be necessary or appropriate to restrain interference by any Entity with
 Consummation or enforcement of the Plan;

                 xii.    Resolve any cases, controversies, suits, disputes, or Causes of Action with
 respect to the releases, injunctions, and other provisions contained in Article VII hereof an enter
 such orders as may be necessary or appropriate to implement such releases, injunctions, and
 other provisions;

                xiii. Here and determine all disputes involving the existence, nature, or scope
 of the Debtor’s discharge, including any disputed relating to any liability arising out of the
 termination of employment or the termination of any employee or retiree benefit program,
 regardless of whether such termination occurred prior to or after the Effective Date;

                 xiv. Resolve any cases, controversies, suits, disputes or Causes of Action with
 respect to the repayment or return of distributions and the recovery of additional amounts owed
 by the Holder of a Claim or Interest for Claims paid by third parties.

              xv.     Enter and implement such orders as are necessary or appropriate if the
 Confirmation Order is for any reason modified, stayed, reversed, revoked, or vacated;

                xvi. Determine any other matters that may arise in connection with or relate to
 the Plan, the Disclosure Statement the Confirmation Order, or any contract, instrument, release,
 indenture, or other agreement or document created in connection with the Plan or Disclosure
 Statement;

                xvii.   Enter an order or final decree concluding or closing the Chapter 11 Case;

                                                 32
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59              Desc Main
                                   Document      Page 33 of 38


                xviii. Adjudicate any and all disputes arising from or relating to the distributions
 under the Plan;

                xix. Consider any modifications of the Plan, to cure any defect or omission, or
 to reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

                xx.   Hear and determine disputes arising in connection with the interpretation,
 implementation, or enforcement of the Plan, or the Confirmation Order, including disputes
 arising under agreements, documents, or instruments executed in connection with the Plan;

               xxi. Hear and determine matters concerning state, local, and federal taxes in
 accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

                xxii.   Enforce all orders previously entered by the Bankruptcy Court; and

                xxiii. Hear any other matter not inconsistent with the Bankruptcy Code.

         10.2   Governing Law

                Unless a rule of law or procedure is supplied by federal law (including the
 Bankruptcy Code and the Bankruptcy Rules) or unless otherwise specifically stated, the laws of
 the Commonwealth of Pennsylvania, without giving effect to the principles of conflict of laws,
 shall govern the rights, obligations, construction, and implementation of the Plan, any
 agreements, documents, instruments, or contracts executed or entered into in connection with the
 Plan (except as otherwise set forth in those agreements, in which case the governing law of such
 agreement shall control), and corporate governance matters; provided, however, that corporate
 governance matters relating to Debtor or Reorganized Debtor, as applicable, incorporated in
 Pennsylvania, shall be governed by the laws of the Commonwealth of Pennsylvania.

         10.3   Immediate Binding Effect

                 Subject to Article IX hereof and notwithstanding Bankruptcy Rules 3020(e),
 6004(g), or 7062 or otherwise, upon the occurrence of the Effective Date, the terms of the Plan
 and to the extent necessary any Plan Supplement, shall be immediately effective and enforceable
 and deemed binding upon Debtor, the Reorganized Debtor, and any and all Holders of Claims or
 Interests (irrespective of whether such Claims or Interests are deemed to have accepted the Plan),
 all Entities that are parties to or are subject to the settlements, compromises, relates, discharges,
 and injunctions described in the Plan, each Entity acquiring property under the Plan, and any and
 all non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtor.

         10.4   Amendments and Additional Documents.

                 On or before the Effective Date, Debtor may file with the Bankruptcy Court such
 agreements and other documents as may be necessary or appropriate to effectuate and further
 evidence the terms and conditions of the Plan. Debtor or Reorganized Debtor, as applicable, and
 all Holders of Claims or Interests receiving distributions pursuant to the Plan and all other parties
 in interest shall, from time to time, prepare, execute, and deliver any agreements or documents


                                                  33
 10965766.3
Case 17-24454-GLT         Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59               Desc Main
                                    Document      Page 34 of 38


 and take any other actions as may be necessary or appropriate to effectuate the provisions and
 intent of the Plan.

         10.5   Successors and Assigns

                 The rights, benefits, and obligations of any Entity named or referred to in the Plan
 shall be binding on, and shall inure to the benefit of any heir, executor, administrator, successor
 or assign, affiliate, officer, director, agent, representative, attorney, beneficiaries, or guardian, if
 any, of each Entity.

         10.6   Service of Documents

                After the Effective Date, any pleading, notice or other document required by the
 Plan to be served on or delivered to Debtor shall be served on:

                Daniel A. DeMarco
                Christopher B. Wick
                HAHN LOESER & PARKS LLP
                200 Public Square, Suite 2800
                Cleveland, Ohio 44114
                Telephone: (216) 621-0150
                Facsimile: (216) 241-2824
                E-mail:     dademarco@hahnlaw.com
                            cwick@hahnlaw.com

                After the Effective Date, any pleading, notice or other document required by the
 Plan to be served on or delivered to Reorganized Debtor shall be served on:


                [To be provided]


                After the Effective Date, Debtor has authority to send a notice to Entities that to
 continue to receive documents pursuant to Bankruptcy Rule 2002, they must file a renewed
 request to receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date,
 Debtor is authorized to limit the list of Entities receiving documents pursuant to Bankruptcy Rule
 2002 to those Entities who have Filed such renewed requests.

         10.7   Severability

                If, prior to the Effective Date, any term or provision of the Plan is held by the
 Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court shall have the
 power to alter and interpret such term or provision to make it valid and enforceable to the
 maximum extent practicable, consistent with the original purpose of the term or provision held to
 be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered
 or interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of
 the terms and provisions of the Plan will remain in full force and effect and will in no way be
 affected, impaired, or invalidated by such holding, alteration, or interpretation.            The

                                                    34
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59              Desc Main
                                   Document      Page 35 of 38


 Confirmation Order shall constitute a judicial determination and shall be deemed to provide that
 each term and provision of the Plan, as it may have been altered or interpreted in accordance
 with the foregoing, is: (1) valid and enforceable pursuant to its terms; (2) integral to the Plan and
 may not be deleted or modified without Debtor’s consent; and (3) non-severable and mutually
 dependent.

         10.8   Confirmation Order and Plan Control

                To the extent the Confirmation Order and/or this Plan is inconsistent with the
 Disclosure Statement, any other agreement entered into between or among Debtor and any third
 party, this Plan shall control. To the extent of any inconsistencies between this Plan and the
 Confirmation Order, the Confirmation Order shall control.

         10.9   Payment of Statutory Fees

                 All fees payable pursuant to section 1930(a) of the Judicial Code, as determined
 by the Bankruptcy Court, shall be paid for each quarter (including any fraction thereof) until the
 first to occur of the Chapter 11 Case being converted, dismissed, or closed.

         10.10 Time

                 Unless otherwise specified herein, in computing any period of time prescribed or
 allowed by the Plan, the Day of the act or event from which the designated period begins to run
 shall not be included. The last Day of the period so computed shall be included, unless it is not a
 Business Day, in which event the period runs until the end of next succeeding Day that is a
 Business Day. Otherwise, the provisions of Bankruptcy Rule 9006 shall apply.

         10.11 Continuation of Injunctions and Stays

                 Unless otherwise provided in the Plan or in the Confirmation Order, all
 injunctions or stays in effect in the Chapter 11 Case pursuant to sections 105 or 362 of the
 Bankruptcy Code or any order of the Bankruptcy Court, and existing on the Confirmation Date
 (excluding any injunctions or stays contained in the Plan or the Confirmation Order) shall remain
 in full force and effect until the Effective Date. All injunctions or stays contained in the Plan and
 Confirmation Order shall remain in full force and effect in accordance with their terms.

         10.12 Section 1146 Exemption from Certain Taxes and Fees

                Pursuant to section 1146(a) of the Bankruptcy Code, no issuance, transfer or
 exchange of any security, transfer of any property, or making, delivery, filing or recording of any
 instrument of transfer, in each case in contemplation of, in connection with or pursuant to the
 Plan (including, for this purpose, in connection with the Exit Facility Agreement and other
 documents related to the transactions described in Article V) shall be subject to any recording
 tax, stamp tax, transfer tax or other similar tax or governmental assessment in the United States,
 and the Confirmation Order shall direct and be deemed to direct the appropriate state or local
 governmental officials or agents to forgo the collection of any such tax or governmental
 assessment and to accept for filing and recordation instruments or other documents pursuant to
 such transfer of property without the payment of any such tax or governmental assessments.

                                                  35
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59              Desc Main
                                   Document      Page 36 of 38


 Such exemption specifically applies, without limitation, to (1) the creation of any mortgage, deed
 of trust, Lien or other security interest, (2) the making or assignment of any lease or sublease, (3)
 and the making or delivery of any deed or other instrument of transfer under, in furtherance of or
 in connection with the Plan, including but not limited to: (a) any merger agreements; (b)
 agreements of consolidation, restructuring, disposition, liquidation or dissolution; (c) deeds; or
 (d) assignments executed in connection with any transaction occurring under the Plan.

         10.13 Entire Agreement

               Except as otherwise indicated, the Plan and to the extent necessary any Plan
 Supplement, supersede all previous and contemporaneous negotiations, promises, covenants,
 agreements, understandings, and representations on such subjects, all of which have become
 merged and integrated into the Plan.

         10.14 Reservation of Rights

                  Except as expressly set forth in the Plan, the Plan shall have no force or effect
 unless the Bankruptcy Court shall have entered the Confirmation Order. None of the Filing of
 the Plan, any statement or provision contained in the Plan, or the taking of any action by any
 Debtor with respect to the Plan or the Disclosure Statement, shall be or shall be deemed to be an
 admission or wavier of any rights of any Debtor with respect to the Holders of Claims and
 Interests prior to the Effective Date.

         10.15 Rules of Construction

                Except as set forth in the Plan, to the extent that any provision of the Disclosure
 Statement, the Plan, any Plan Supplement, or any other order (other than the Confirmation
 Order) referenced in the Plan (or any exhibits, schedules, appendices, supplements, or
 amendments to any of the foregoing), conflict with or are in any way inconsistent with any
 provision of the Plan, unless otherwise ordered by the Bankruptcy Court, the non-exhibit or non-
 documents portion of the Plan shall govern and control. Any terms used herein that is not
 defined herein shall have the meanings ascribed to any such term used in the Bankruptcy Code
 and or the Bankruptcy Code, if used therein.




                                      [Signature page follows]




                                                  36
 10965766.3
Case 17-24454-GLT        Doc 248     Filed 06/14/19 Entered 06/14/19 15:40:59       Desc Main
                                   Document      Page 37 of 38




 Dated:       June 14, 2019                        Respectfully submitted,


                                                   /s/ Daniel A. DeMarco
                                                   Daniel A. DeMarco (OH Bar No. 0038920)
                                                   Christopher B. Wick (OH Bar No. 0073126)
                                                   HAHN LOESER & PARKS LLP
                                                   200 Public Square, Suite 2800
                                                   Cleveland, Ohio 44114
                                                   Telephone: (216) 621-0150
                                                   Facsimile:     (216) 241-2824
                                                   E-mail:        dademarco@hahnlaw.com
                                                                  cwick@hahnlaw.com
                                                   and

                                                   Kirk B. Burkley (PA ID No. 89511)
                                                   BERNSTEIN BURKLEY, P.C.
                                                   707 Grant Street, Suite 2200 Gulf Tower
                                                   Pittsburgh, PA 15219-1900
                                                   Telephone: (412) 456-8108
                                                   Facsimile: (412) 456-8135
                                                   Email: kburkley@bernsteinlaw.com

                                                   Co-counsel for Debtor




                                              37
 10965766.3
Case 17-24454-GLT       Doc 248       Filed 06/14/19 Entered 06/14/19 15:40:59          Desc Main
                                    Document      Page 38 of 38




                                        EXHIBIT 4.1



                                     Non-Binding Term Sheet
                                          June 13, 2019

 General Terms and Conditions

 Borrower:                Appalachian Lighting Systems, Inc (“Reorganized Debtor” or
                          “Borrower”)
 Lender:                  JP Lender, LLC
 Security:                All assets of Reorganized Debtor
 Use of Proceeds:         Working capital and funding to exit chapter 11 case
 Loan Amount:             $250,000.00
 Interest Rate            4%
 Term:                    60 months
 Payment Frequency:       Monthly (60 total payments)
 Amortization:            (i) on the first day of the month, beginning in the month following
                          the month following the chapter 11 Plan Effective Date, interest
                          only for twenty-four months;
                          (ii) thereafter, on the first day of the month, principal and interest
                          (on a twenty-year amortization), for thirty-six months, and
                          (iii) thereafter, on the first day of the month, the balance due.
 Collateral:              Blanket lien on all assets of Reorganized Debtor, subject to pre-
                          existing liens not satisfied or modified under the chapter 11 Plan
 Conditions to Close:               Confirmation of chapter11 Plan
                                    Equity contribution has been made as required under the
                                     chapter 11 Plan
                                    Execution of definitive documentation
 Governing Law:           Pennsylvania
 Closing Date:            On or before August 31, 2019




 10965766.3
